Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant continuation is a streamlined version of the parent cases now patents 10832326 and 9836791 respectively.
Applicant attorney Lastova has agreed to file a terminal disclaimer in conjunction with allowance.
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  As argued by applicant;
In the parent case, “that first price offset value is different from a second price offset value sent by the market place computer server to a second user terminal. 
Thus, the terminals are calculating the price offset locally instead of at the centralized computer. The advantage allows for more efficient trading quotes.  The inventive concept is similar to the parent cases which was also allowed. 

The art of record US Patent 8473400 to May  and US Patent 7774263 to Wunsch teach offset pricing at a market computer and “single messages” respectively but, May determines the prices centrally for distribution to the terminals rather than at the terminals themselves. An interference search identified Patent 8566213 to Sweeting which is directed to distributing trading orders versus offset pricing. 
Thus applicant invention is technological in the context 35 USC 101, it improves the functioning of the computer network and contains an inventive concept. Even if it were abstract, the concept would 

The most relevant Non-patent literature is,  “The risk premia embedded in index options” , 2009

However the non-patent literature does not teach the allowable feature. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698